Citation Nr: 1331464	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-30 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to ratings for lumbosacral strain in excess of 10 percent prior to November 18, 2010 and in excess of 20 percent from that date.

2.  Entitlement to increases in the ratings for left ankle sprain with tendinitis (currently assigned staged ratings of 10 percent prior to November 18, 2010, 20 percent from November 18, 2010 until March 12, 2013, and 10 percent from March 12, 2013).

3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to February 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before an Acting Veterans Law Judge (who is no longer employed by the Board) was held in April 2010.  In September 2010 the case was remanded for additional development.  The Veteran was offered the opportunity for a hearing before the Veterans Law Judge who would decide his appeal, in January 2012, he declined the offer.   The case was then reassigned to the undersigned.  

By rating decisions in October 2011 and December 2011, respectively, the RO increased the ratings for the Veteran's service-connected low back and left ankle disabilities from 10 to 20 percent, each, both effective November 18, 2010.  A March 2013 rating decision (found on Virtual VA) reduced the rating for the left ankle disability to 10 percent, effective March 12, 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required. 





REMAND

A review of the record found that while satisfactory VCAA notice was provided in August 2005, March 2006, and June 2008 letters, VA's duty to assist has not yet been satisfied, requiring remand.  

In September 2010, the Board remanded the case for the RO to obtain records pertaining to the Veteran's Workers' Compensation Claim from the City of Colorado Springs.  (In October 2007 Colorado Springs had requested VA treatment records for consideration in connection with a Workers' Compensation claim the Veteran had filed.)  Later in September 2010, VA asked the Veteran to provide authorizations for VA to secure the Workers' Compensation records; he did not respond.  As records pertaining to an intercurrent injury involving a service connected disability clearly have bearing on a claim for increase (the records sought by Colorado Springs were of treatment for service-connected disabilities), they are outstanding evidence which must be secured.

A governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

The Veteran has not been specifically advised of the provisions of 38 C.F.R. § 3.158(a), and may be unaware of the consequences of a failure to respond to VA's request.  Hence, it would not be equitable to process his claim/appeal under 38 C.F.R. § 3.158(a) at this point.  

Furthermore, in October 2011, the RO increased the rating for the Veteran's low back disability to 20 percent.  He was advised that this was considered a total grant of the benefit sought, and the RO did not address the matter in a supplemental statement of the case (SSOC).  The Board's review of the record did not find a communication from the Veteran limiting his appeal in the matter of the rating for his back disability to 20 percent.  As the Veteran is presumed to be seeking the maximum schedular rating for low back disability available, this matter remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  Additional evidence concerning the low back disability (a November 2010 VA examination report and additional VA treatment records) was received on remand, and requires review by the RO.  

Finally, after the March 2013 rating decision reduced the rating for the Veteran's left ankle strain with tendinitis from 20 percent to 10 percent, effective March 12, 2013, a supplemental statement on the case (SSOC) was not issued, as required.   

Accordingly, the case is REMANDED for the following:

1.  The RO should again ask the Veteran to provide the authorization necessary, and then secure for the record from the City of Colorado Springs (or other administrative body possessing the documents) the complete records pertaining to his claim for Workers' Compensation from Colorado Springs (see their October 2007 request for VA medical records), to include a copy of any determination on the Workers Compensation claim and all records considered in connection with the determination.  The Veteran must be afforded the period of time provided by regulation to respond (unless he waives it by indicating that he will not comply).  

If the Veteran does not respond to the request for authorization to secure the records, the claims must be processed further under 38 C.F.R. § 3.158 (a,), i.e. dismissed as abandoned.  

If he provides an authorization, and the records sought cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and his representative should be so notified.  If the administrative body possessing the records does not respond to the RO's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records are received.  .

2.  The RO should thereafter arrange for any further development indicated (i.e., based on records received).

3.  The RO should then review the entire record, ensure that the development sought is completed in its entirety, and readjudicate the claims.  If any remains denied (or is dismissed as abandoned), the RO should issue an appropriate SSOC (encompassing the low back disability unless the Veteran expresses satisfaction with the 20 percent rating assigned and the reduction of the rating for left ankle strain with tendinitis to 10 percent from March 12, 2013, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

